Citation Nr: 9923027	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
paralysis, claimed as brachial plexus injury.

2.  Entitlement to an increased rating for residuals of left 
shoulder separation with fracture of the clavicle, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 1992 and July 1993.  A hearing was held in July 
1995 in Houston, Texas, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  
The case was remanded in March 1996 and again in April 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  There is no competent evidence of a nexus between claimed 
inservice injuries and currently shown paralysis of the left 
arm.  

3.  The veteran's current paralysis of the left arm is 
unrelated to service-connected residuals of a left shoulder 
separation with fracture of the clavicle.

4.  Residuals of a left shoulder separation with fracture of 
the clavicle are manifested by grinding on passive range of 
motion, and X-ray evidence of post-surgical distal clavicle 
resection.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for service-connection for paralysis of the left arm, 
claimed as brachial plexus injury.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left shoulder separation with fracture of 
the clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Part 4, Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, in addition to a separated 
acromioclavicular joint and a fractured clavicle in service, 
he also sustained neurological damage to the brachial plexus 
in that injury, and, as a result, he is now completely unable 
to use his left arm, with neurological manifestations 
including a burning sensation and numbness.  He also claims 
that his service-connected left shoulder separation and 
fracture residuals have caused his left arm to be totally 
useless.  

1.  Factual Background

Service medical records reveal that on November 30, 1975, the 
veteran fell while playing ball, striking his left scapula 
against a car bumper.  The diagnosis was third degree 
acromioclavicular separation with an avulsion fracture of the 
left distal clavicle.  The neurovascular system was noted to 
be intact.  He was to be admitted for a "few days" of 
observation.  The date of the discharge was not noted, but he 
was seen for outpatient follow-up on January 6, 1976, at 
which time he was complaining of pain for the last two days.  
On January 16, 1976, he was noted to be six weeks post-
injury.  He still had some superior migration of the clavicle 
"as expected."  He now needed physical therapy to increase 
range of motion and strength.  Later that month, he was 
discharged from service.  

In February 1976, he underwent a VA examination, at which 
time he reported having injured his shoulder in August 1975 
(rather than the November 1975 identified in the service 
medical records).  He was noted to be right-handed.  He 
complained of pain on motion of such severity that he had not 
used his left arm to any degree since his time of discharge.  
On examination, there appeared to be a gross defect in which 
the distal clavicle rode quite high as compared with the 
right clavicle.  X-rays disclosed deformity of the lateral 
end of the left clavicle with an old fracture involving the 
lower one-half to one-third of the distal two to two-and-a-
half centimeters.  There was some sclerosis and slight 
periarticular ligamentous calcification, as well as slight 
widening of the acromioclavicular joint.  

There was no evidence of gross atrophy except for possibly 
the deltoid as compared to the opposite shoulder.  Range of 
motion examination showed a grating sensation and palpable 
click when abducting past 90 degrees at which point he had a 
great deal of pain.  After the click, the examiner could 
bring the shoulder to approximately 160 degrees of abduction.  
During flexion he also had pain but was able to passively 
bring the shoulder to 160 degrees.  External and internal 
rotation lacked 10 degrees.  Distal pulses and neurological 
sensation appeared to be intact.  

Based on this evidence, the veteran was granted service 
connection for residuals of a left shoulder separation with 
fracture of the clavicle, assigned a 20 percent evaluation, 
which has been in effect since that time.  Subsequently, VA 
examinations were conducted in February 1977, April 1978 and 
March 1979.  The February 1977 examination reported that the 
veteran complained of difficulty with the left shoulder since 
the injury, manifested by decreased strength in the left arm, 
and pain in the superior portion of the left shoulder.  On 
examination, distal neurovascular function appeared to be 
intact.  At the time of an April 1978 examination, the 
veteran reportedly was working as a packer in a flour mill, 
and sometimes had difficulty with muscle spasm in the left 
shoulder joint.  Again, distal neurovascular function 
appeared to be intact.  In March 1979, it was noted that he 
currently did janitorial work, and he had pain in the area of 
the left shoulder, particularly when bringing the shoulder 
from the overhead position to the neutral position.  
Examination disclosed no evidence of atrophy. There was a 
great deal of crepitus and grading when passing the shoulder 
through range of motion.  There was 90 degrees of internal 
and external rotation without difficulty; abduction and 
flexion were limited to 120 degrees.  It appeared that the 
shoulder may sublux anteriorally when placing the arm in the 
overhead positions, but that was difficult to verify 
clinically.  

In October 1985, the veteran was hospitalized in a private 
facility.  He claimed that in August 1985, he had been 
pushing a very heavy cart of food, when he had slipped and 
fallen, catching his weight on an outstretched arm, and 
apparently causing him to stretch his arm above his head.  
Although his initial complaint was groin pain, he later 
noticed that when he attempted to use the left arm he had 
significant pain and paresthesias.  He claimed that he had 
had severe pain in the shoulder and inability to raise the 
shoulder past 90 degrees or to lift anything with the arm 
since the injury.  Apparently, he was told that he had some 
partial stretching of the brachial plexus nerve.  On 
examination, there was a palpable knot over the 
acromioclavicular joint with deformity and X-rays showed a 
deformity of the distal clavicle of fair significance.  He 
had very poor muscle testing on the left side, claiming not 
an absence of strength but of pain into the left shoulder 
area.  It was felt that the shape of the distal clavicle was 
classic for a childhood fracture, although the veteran 
specifically denied any prior significant injury or fracture 
of the left shoulder.  Neurological examination did not 
indicate a frank left brachial plexus injury.  Although the 
examining physician felt that it was difficult to relate the 
symptoms to any acute injury, he may have a partial tear of 
the rotator cuff.  However, although surgical exploration 
disclosed the distal clavicle to be about twice as big and 
arthritic as it should be, and the acromion was distorted, 
causing an anterior spur which had eroded the bursa, the 
rotator cuff itself did not have any significant damage. The 
meniscus was torn.  The distal one-inch of the clavicle was 
cut out, a centimeter of coracoacromial ligament was removed, 
and the bursa was repaired.  

VA outpatient treatment records show he was seen in February 
1988 complaining of pain in the left shoulder and numbness in 
both hands.  In June 1988, a VA examination was conducted, at 
which time he reported that he had been unable to use his 
shoulder at all since the 1985 surgery.  On examination, 
there was atrophy of the upper and lower arm, as well as the 
deltoid.  The veteran would not actively move the shoulder, 
due to pain.  In May 1989, prior to nerve conduction studies, 
the veteran stated that any movement in his left arm caused 
excruciating pain.  He stated he was numb, but did not 
describe a nerve distribution pattern.  On physical 
examination, sensory examination was decreased, and muscle 
bulk was reduced.  However, nerve conduction and 
somatosensory evoked potential tests were negative, and there 
was no electrodiagnostic evidence of chronic neurological or 
brachial plexopathy on the left.  

On a VA examination in September 1990, the veteran underwent 
a VA examination.  The veteran reported that he had injured 
his left shoulder and clavicle in service in a fall from a 
height equivalent to two stories, and that at the time of the 
injury, he was operated upon.  He was noted to be right-
handed.  On examination, there was evidence of atrophy, with 
the left arm measuring 113/4 inches in circumference, compared 
to 12 inches on the right.  Any movement of the left shoulder 
was extremely painful and accompanied by considerable 
grinding in the joints.  He was unable to use his hand or 
move his fingers, although reflexes were present and normal 
bilaterally, and there was no evidence of paresthesia or 
numbness.  The diagnosis was status post severe injury of the 
left shoulder with probable severe injury to the left 
brachial plexus and inability to use the left arm.  

VA outpatient treatment records show that in September 1991, 
when seen for complaints of low back pain, he related that he 
was a truck driver.  In November 1991, he was hospitalized 
for an infected left hand due to an accidental stab wound.  
Sensation was noted to be intact at that time.  However, 
subsequent VA records continued to show an absence of any 
active range of motion in the left shoulder, while passive 
range of motion remained close to full.  Nevertheless, in 
August 1992, it was noted that the muscles appeared intact 
despite the absence of any active range of motion.  In 
October 1993, a magnetic resonance imaging (MRI) test was 
conducted, which disclosed surgical resection of the distal 
clavicle.  The tendons were all normal, and the study was 
otherwise unremarkable.  

In December 1993, he was evaluated by F. H. Olin, M.D., who 
noted that the veteran stated that he had initially injured 
his left shoulder in the Vietnam war, when he had been shot 
at and had fallen off a cliff.  As he fell, he was caught in 
a tree by his left axilla, and his arm was forcibly abducted 
up against the side of his head  He hung there for awhile 
before he was rescued, and, since that time, he had been 
unable to use his left upper extremity.  He stated that his 
left upper extremity hurt all the time, and that he was 
unable to move it or use it for anything.  He stated that the 
pain was both a stabbing and burning pain, and that he had 
been told he had a brachial plexus injury.  On examination, 
there was no evidence voluntary motion of the left upper 
extremity.  Passive motion was limited as well, to about 20 
degrees of abduction, 30 degrees of forward flexion, 10 
degrees of extension, and 20 to 30 degrees of internal and 
external rotation.  The impression was brachial plexus 
injury, left.  It was noted that he probably had avulsion of 
the nerve roots from his neck at the time of his injury.  In 
June 1994, Dr. Olin reiterated that the veteran had a 
brachial plexus injury, which was a nerve injury, and he had 
a completely flail left upper extremity, with essentially no 
nerve function at all.  He was formerly left-handed, but had 
learned to use his right hand over the years.  Also, in June 
1994, Dr. Olin wrote that he could not state that the 
condition of the veteran's arm was caused by his original 
injury; he had not seen him 20 years ago, and so did not know 
this as a fact.  

R. J. Tamez, D.O., wrote, in February 1995, that he was 
treating the veteran for disorders including diabetes 
mellitus and left brachial neuritis with partial paralysis of 
the shoulder joint.  

In January 1997, the veteran underwent VA neurological and 
orthopedic examinations.  On the neurology examination, 
again, the veteran reported that he had been unable to use 
his left arm since a fall off of a cliff during service.  
Also, the examiner noted in the claims file that the veteran 
had been evaluated in October 1985, following an injury in 
August 1985.  Apparently, he had been told that he had 
partial stretching of the brachial plexus nerves.  He 
apparently had severe pain and inability to raise his 
shoulder past 90 degrees since the injury.  The examiner also 
noted that it was obvious from the March 1979 VA examination 
that the veteran was moving his left arm at that time, while 
he had told this examiner that he had had no use of the arm 
since the inservice injury.  On examination, the veteran 
could not voluntarily move his left arm.  The examiner noted 
that, "surprisingly," he did not see any significant 
atrophy with the measurements.  Sensory testing revealed 
subjective diminished pinprick over the left arm, compared to 
the right.  Examination was otherwise unremarkable.  The 
examiner noted that although he would like to see the results 
of an electromyogram, if conducted, in view of the 
conflicting history, he could not state when the complaints 
of paralysis began.  However, the veteran declined to undergo 
electrodiagnostic testing, stating that the last 
electromyogram, in 1994, had caused an infection.  

On the orthopedic examination, it was noted that there were 
various descriptions of the inservice injury in the file.  He 
had, in any event, been diagnosed with fracture of the distal 
clavicle and an acromioclavicular separation.  He stated he 
had been hospitalized for six months, but the examiner could 
not find any evidence of that, and it in fact appeared as if 
he had been hospitalized for a week to ten days.  Service 
medical records did not indicate a nerve injury to the 
shoulder at the time of the original injury; in fact, a note 
at that time indicated no neuromuscular problems.  Again, six 
weeks later, in January 1976, no nerve damage was found.  In 
October 1985, although no nerve injury was found, or rotator 
cuff tear, the veteran did have an impingement type problem 
with piled up bony callous about the old fracture site.  He 
had apparently developed complete loss of sensation and total 
inability to move the muscles in the left upper extremity 
since that time.  It was noted that the veteran painted 
houses with a helper to make a living.  

On examination, the veteran complained of a totally flail 
left arm with pain about the shoulder on passive movements.  
He stated that he had complete numbness of the extremity, and 
he was not observed to move or attempt to move the left 
shoulder at all, even when removing clothes.  However, the 
shoulders appeared to be fairly symmetrical except for the 
obvious defect due to the loss of the distal clavicle.  There 
was mild to moderate atrophy of the deltoid muscle and some 
slight atrophy of the supraspinatus and infraspinatus muscles 
which performed rotation of the shoulder.  The trapezius 
muscle had normal bulk, and there was no atrophy of the other 
muscles attached to the scapula.  There was no evidence of 
atrophy in the biceps or triceps, although there was mild 
atrophy in the left forearm.  Similarly, the fingers appeared 
normal, and the hand was not swollen from hanging down in the 
dependent position.  He complained of tenderness to pressure 
all about the shoulder, but claimed total loss of sensation 
in the arm itself.  Deep tendon reflexes were absent in both 
extremities.  There was no active range of motion obtained on 
the examination.  Passive range of motion was to perhaps 45 
degrees of abduction before complaints of severe pain, 
forward flexion to about 15 to 20 degrees, and extension to 
about 10 degrees, and internal and external rotation to about 
30 degrees each.  

The examiner concluded that, based on his review of the 
records, there was no evidence of neurological damage to the 
left upper extremity prior to his fall in about 1986, which 
was a nonservice-connected injury.  There was no evidence 
that the apparent flail left upper extremity was caused by 
his original injury to the bone and shoulder.  Most of these 
symptoms developed after his fall and subsequent to surgery, 
and this was unrelated to his service-connected problem.  
However, it was pointed out that he did have an abnormal 
clavicle and acromioclavicular joint due to the fracture and 
dislocation, and felt that it would be interesting to see the 
neurologist's report as to the extent of actual neurological 
damage.  He was also impressed with the fact that there was 
no atrophy, which should be present after several years of 
non-use, and the intactness of all of the structures of his 
arm, with the exception of motion.  He did not believe that 
the original injury resulted in the apparent severe 
incapacity, and if the neurologist did not find any 
neurological involvement, he suggested psychiatric 
evaluation.  

In connection with the remand development, the RO requested 
the report of electrodiagnostic testing reportedly conducted 
in 1994.  However, the most recent electrodiagnostic testing 
of record had been conducted in October 1992.  This report 
was obtained, and reflected that nerve conduction studies and 
electromyography again revealed no evidence of left upper 
extremity neuropathy or brachioplexopathy, and were entirely 
normal.  

In February 1999, the veteran again underwent VA orthopedic 
and neurological examinations.  On the orthopedic 
examination, the examiner noted that he had reviewed the 
claims file.  He observed that although the veteran stated 
that he had never had the use of  his left shoulder and arm 
since the inservice injury, other evidence of record 
indicated that his flail arm had developed later, most likely 
between 1991 and 1997.  On examination, the veteran had a 
completely flail upper left extremity.  He had no motion of 
any fashion, and no pain with palpation.  However, there was 
absolutely no atrophy in the biceps, and one centimeter of 
atrophy in the forearm.  There was no demonstrable 
abnormality in the left upper extremity other than that it 
was flail.  On range of motion, there was no inherent 
stiffness from lack of motion; in fact, he passively went to 
180 degrees of elevation on the left.  There were no calluses 
and no real muscle wasting; size, bulk and shape appeared to 
be somewhat normal.  X-rays were unremarkable except for the 
distal clavicle excision.  

The diagnoses were status post distal clavicle excision, left 
upper extremity, and subjective symptoms of a flail, 
senseless, left upper extremities.  In response to the 
question of whether his left upper extremity flail joint was 
etiologically related to the service-connected fracture and 
dislocated shoulder residuals, the examiner opined that the 
veteran "certainly did not" have a flail upper extremity at 
the time of his fracture dislocation of the shoulder, and 
that it would be "extremely unlikely" that the veteran 
would have developed such a manifestation following his 
fracture and dislocation, without it being noticed and 
documented.  Likewise, he found it "completely unlikely" 
that the hospitalization for the infected left hand in 
November 1991 would not have resulted in documentation of a 
strikingly obvious, flail, useless, left upper extremity as 
seen on current examination, by the attending physician.  It 
was the examiner's conclusion, therefore, that the service-
connected shoulder separation and fracture had no 
relationship to whatever nerve dysfunction, if present, was 
involved in the left upper extremity.  Asked to differentiate 
the manifestations of service-connected from non-service 
connected disability, the examiner noted it was difficult to 
state because of the claimed useless, flail arm.  However, in 
his experience, individuals who had a similar clavicle 
resection typically complained of pain with overhead 
activity, had weakness, and had some dysfunction and pain 
when doing a lot of overhead activity.  Since the veteran was 
unable to lift his arm, and so incur pain due to his shoulder 
injury, the examiner concluded that none of his current 
symptoms were attributable to his operated shoulder.  

On the neurological examination, it was again noted that the 
claims file had been reviewed.  On examination, motor 
examination was normal except he did not move any part of his 
left arm.  There was no objective gross atrophy.  Sensory 
testing revealed subjective diminished pinprick in the entire 
left arm.  The diagnosis was left arm paralysis, etiology 
unknown.  The examiner noted that although there were too 
many conflicting reports about whether the veteran was able 
to move his left arm, the electromyogram test in 1992 showed 
no evidence of brachial plexopathy, and he found it difficult 
to conclude there was an organic paralysis of the left arm 
from a brachial plexus lesion without any atrophy, as well as 
with normal electromyogram findings.  

2.  Service Connection For Left Arm Paralysis

The threshold question to be answered with respect to this 
issue is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In general, a 
well-grounded claim for service connection requires competent 
evidence of (1) current disability; (2) incurrence or 
aggravation of a disease or injury in service; and (3) a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

In sworn testimony presented at a hearing before the 
undersigned in July 1995, the veteran testified that at the 
same time that he fractured his left shoulder in service, he 
also sustained nerve damage to that arm.  He averred that the 
injuries were sustained when he fell down a hill about 100 
feet, and landed in a tree.  He stated that he was in the 
hospital for six months, and that during that time, he could 
not move his arm, and could not feel anything in the arm.  It 
never improved after that accident.  Although the veteran is 
not competent to say that he sustained "nerve damage," he 
may testify as to the symptoms exhibited at the time of his 
injury.  Further, while other evidence of record may 
contradict his statements regarding his inservice symptoms, 
for "purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be 
credible."  Cohen, at 137).  

As to current disability, the evidence, discussed above, does 
not confirm the presence of any nerve injury, including 
brachial plexus injury.  However, on several occasions, it 
was concluded that the veteran had a probable brachial plexus 
injury.  Although the reports so concluding were based in 
part on an unconfirmed history provided by the veteran, and 
were not accompanied by electrodiagnostic testing, again, the 
evidence is accorded full weight and credibility, for the 
purpose of determining whether the claim is well-grounded, 
unless inherently incredible.  Robinette v. Brown, 8 Vet.App. 
69 (1995); King v. Brown, 5 Vet.App. 19 (1993).  Moreover, 
although the most recent examinations did not result in a 
conclusion that the veteran had a brachial plexus injury, 
there is an apparent paralysis of the left upper extremity, 
which is a disability, regardless of etiology.

Thus, the remaining question for consideration of whether the 
claim is well-grounded is whether there is competent evidence 
of a nexus between the inservice injury and current paralysis 
of the left upper extremity.  Whether the current paralysis 
of the left upper extremity is causally related to the 
inservice injury is a matter requiring medical expertise.  
See Cohen; Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  
Similarly, medical evidence is required to provide a nexus 
between the current paralysis and the service-connected 
residuals of a left shoulder separation with fracture of the 
clavicle.  Reiber v. Brown, 7 Vet.App. 513 (1995).  There is 
no medical evidence providing a nexus in this case.  In this 
regard, although Dr. Olin, in his December 1993 evaluation, 
noted that the veteran "probably had avulsion of the nerve 
roots from his neck at the time of his injury," a 
physician's statement regarding an etiological connection 
must be viewed in its full context to determine whether it is 
sufficiently conclusive as to fulfill the nexus requirement 
of a well-grounded claim.  Lee v. Brown, 10 Vet. App. 336, 
339 (1997).  In this instance, in a follow-up letter dated in 
June 1994, Dr. Olin specifically declined to provide a 
statement that the veteran's disability was caused by the 
original injury, since he had not seen him at that time, 20 
years earlier.  Moreover, Dr. Olin's opinion was based on a 
conclusion that the veteran had a brachial plexus injury, 
which has not been confirmed by electrodiagnostic testing, 
and a directly contradicted history of the injury and 
immediate symptoms.  "An opinion based upon an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 5 
Vet.App. 458 (1993).  The factual premise that he had 
sustained the injury when, while falling off a cliff, he had 
been caught in a tree by his left axilla, causing his arm to 
be forcibly abducted up against the side of his head; that he 
dangled there for some time before he was rescued; and that 
he had since then been unable to use his left upper 
extremity, are all so patently contradicted, both by 
contemporaneous evidence, as well as the veteran's own 
statements, as to be "inherently incredible."  See Kightly 
v. Brown, 6 Vet.App. 200, 205-06 (1994); Reonal.  Thus, there 
is no competent evidence of a nexus between the inservice 
injury and currently shown paralysis.  

Consequently, in the absence of competent evidence linking a 
current disability to service, the claim is not well-
grounded.  Cohen, Caluza, supra.  Accordingly, there is no 
duty to assist the appellant in any further development of 
his claim.   Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board finds that the information provided in the hearing, the 
statement of the case and other correspondence from the RO 
has been sufficient to inform the veteran of the elements 
necessary to complete his application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Moreover, there is no potentially 
relevant evidence which has been identified that is not of 
record.  

3.  Increased Evaluation-Shoulder Injury Residuals

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); Schafrath.  
When evaluating orthopedic disabilities, the evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  

The veteran's residuals of a left shoulder separation with 
fracture of the clavicle have been rated under Diagnostic 
Code 5201, which pertains to limitation of motion of the 
shoulder.  For the minor (nondominant) arm, limited motion of 
the arm to midway between the side and shoulder warrants a 20 
percent rating.  For range of motion limited to 25 degrees 
from the side, a 30 percent rating is warranted.  38 C.F.R. 
Part 4, Code 5201 (1995).  For the major (dominant) arm, 
limited motion of the arm to midway between the side and 
shoulder merits a 30 percent rating, and for range of motion 
limited to 25 degrees from the side, a 40 percent rating is 
warranted.  Id.  However, although Dr. Olin, in his December 
1993 evaluation, wrote that the veteran had originally been 
left-handed, but had trained himself to be right-handed over 
the years after his injury, the February 1976 VA examination, 
conducted four months after the initial injury, noted the 
veteran to be right-handed, and the report did not indicate 
that this was compensatory.  Similarly, the VA examination in 
September 1990 noted simply noted that he was right-handed.  
Thus, the weight of the evidence establishes that the veteran 
was right-handed before the injury.  Accordingly, his 
shoulder is evaluated as the nondominant extremity.  

Although the veteran exhibits no range of motion on 
examination, the most recent orthopedic examination, in 
February 1998, resulted in a conclusion that none of the 
symptoms were due to his service-connected injury.  The 
examiner explained that typically, an injury such as the 
veteran's was manifested by pain and weakness in overhead 
activities; since the veteran was unable to lift his arm 
overhead, he would not incur pain due to that disability.  
The January 1997 orthopedic examiner also concluded that the 
apparent severe current manifestations were not due to the 
original injury.  Consequently, since there is no medical 
evidence attributing the current symptoms in the veteran's 
left arm to his service-connected left shoulder disability, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7 (1998).  

In addition, there is no additional symptomatology present 
which would justify an additional rating .  See 38 C.F.R. §§ 
4.40, 4.45, DeLuca v. Brown, 8 Vet.App. 202 (1995); See 
Esteban v. Brown, 6 Vet.App. 259 (1994).  In this regard, 
although there is significant grinding on passive range of 
motion, the rating in effect contemplates limitation of 
motion to midway between the side and shoulder level.  A 
March 1979 examination noted that it appeared that the 
veteran may sublux anteriorally when placing the arm in the 
overhead position, but it was difficult to verify clinically.  
However, numerous subsequent examinations have failed to 
document this phenomenon; accordingly, a separate rating 
based on dislocation, or recurrent dislocation, is not 
warranted.  See 38 C.F.R. Part 4, Codes 5202, 5203 (1998).  
Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for the 
next higher rating.  38 C.F.R. § 4.7 (1998).  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question, and an evaluation in excess of 20 
percent is not warranted.  


ORDER

Service connection for paralysis of the left arm, claimed as 
brachial plexus injury, is denied.

An evaluation in excess of 20 percent for residuals of a left 
shoulder separation with fracture of the clavicle is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

